DETAILED ACTION
This office action is in response to application with case number 15/828,663, filed on 03/24/2020 in which claims 1-9 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-060686, filed on 03/27/2019.
	
Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 03/24/2020, 07/02/2021, 09/24/2021, 11/05/2021, and 04/11/2022 have been received and considered.

Status of Claims
Claims 1-9 are currently pending. In addition, claims 5 & 9 have been amended (see Examiner’s Amendment below).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an environmental condition estimation part …”, “a path generation part …”, “a vehicle control part …”, “surrounding recognition function for recognizing …”, “function for obtaining/ generating/ altering …”, “communication function for obtaining …”, and “merging support function for generating …” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment 
Applicant’s claims filed on 03/24/2020 have been considered and entered and the following Examiner’s amendments are in addition to the above noted Applicant’s claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in the communication with Mr. Ian R. Blum (Reg. No. 42,336) on 04/11/2022 (see attached interview summary). The application has been amended as follows:	
In line 2 of claim 5, the phrase “the predetermined time” has been deleted, and replaced with the phrase - - a predetermined time - -
In line 1 of claim 9, the number “9” has been deleted, and replaced with the number - - 8 - -

Allowable Subject Matter
Claims 1-9 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended (see Examiner’s Amendment above), in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance: 
The arts of record, especially Yashiro et al. (PG Pub. No. US 2020/0079377 A1) & Choi (PG Pub. No. US 2020/0070827 A1), do not singularly or in combination disclose “a merging support function for generating a target path by using the other vehicle information obtained by the communication function, performing acceleration/deceleration control and steering control, and automatically merging to the merged lane; wherein, the driving control apparatus has a function for altering override threshold values serving as a determination criterion of operation intervention for stopping the acceleration/deceleration control and the steering control to a value greater than during normal operation of the communication function when failure occurs in the communication function during the automated merging” as recited in Applicant’s base claim 1.
The uniqueness of the claimed invention is in having an aptly driving control apparatus that has the function for altering override threshold values serving as a determination criterion of operation intervention [i.e., manual] for stopping the acceleration/deceleration control and the steering control [i.e., autonomous control] to a value greater than during normal operation of the communication function when failure occurs in the communication function during the automated merging, as set forth in the independent claim 1. 
Yashiro, being the closest prior art teaches a vehicle control system that has an information acquisition unit which acquires the index value regarding the easiness of confluence evaluated based on the vehicle information regarding movement of the other vehicle, and automatic driving control unit which performs the automatic driving of the own vehicle based on the index value acquired by the information acquisition unit. However, there are no teachings in Yashiro pertaining to the function for altering override threshold values serving as a determination criterion of operation intervention for stopping the acceleration/deceleration control and the steering control to a value greater than during normal operation of the communication function when failure occurs in the communication function during the automated merging, as required by Applicant’s independent claim 1.
Choi, teaches a control unit for controlling driving of a vehicle based on communication intensity information from communicating with an external device, and a controller configured to control the vehicle to drive based on the said communication intensity information so that vehicle accident due to communication de-concatenation can be prevented. However, there are no teachings in Yashiro pertaining to a function for altering override threshold values serving as a determination criterion of operation intervention for stopping the acceleration/deceleration control and the steering control to a value greater than during normal operation of the communication function when failure occurs in the communication function during the automated merging, as required by Applicant’s independent claim 1.
The arts of record, like Yashiro & Choi, do not singularly or in combination disclose such driving control apparatus that prevents lane departure due to excessive operation intervention at the time of occurrence of communication failure during merging support using road-to-vehicle communication.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/T.E./
Examiner, Art Unit 3661

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661